          Case 1:20-cv-00006-PKC Document 9 Filed 03/09/20 Page 1 of 2


                                 UNITED STATES
                     SECURITIES AND EXCHANGE COMMISSION
                                     NEW YORK REGIONAL OFFICE
                             BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                      NEW YORK, NY 10281-1022

DIVISION OF ENFORCEMENT                                                      PAUL G. GIZZI
                                                                             SENIOR TRIAL COUNSEL
                                                                             (212) 336-0077
                                                                             gizzip@sec.gov
                                          March 9, 2020
Via ECF                              Conference adjourned from March 26, 2020 to
Hon. P. Kevin Castel                 May 21, 2020 at 12:00 p.m.
United States District Judge         SO ORDERED.
Southern District of New York        Dated: 3/10/2020
500 Pearl Street
New York, NY 10007
       Re: SEC v. Debo, 20-cv-6 (PKC) (S.D.N.Y.)
Dear Judge Castel:
        Plaintiff Securities and Exchange Commission (“Commission”) respectfully writes to
seek a 45-day adjournment of the initial pretrial conference currently scheduled for March 26,
2020. The Commission has made a request under the Hague Convention to serve the sole
defendant in this action, Ulrik Debo (“Debo”), in the United Kingdom, but service has not yet
been effected.
       As background, the Commission filed this action on January 2, 2020. The same day, the
United States Attorney’s Office for the Southern District of New York (“USAO”) unsealed
criminal charges against Debo and others in United States v. Ciapala, 19-cr-874 (GBD)
(S.D.N.Y.). The Commission understands that Debo was arrested in the U.K. and is currently
being detained in the HMP Wandsworth facility in London. The Commission understands that
the USAO is seeking Debo’s extradition to the United States to face the criminal charges. 1
While the Commission also understands that Debo has retained U.S.-based counsel in the
criminal case, no counsel has entered an appearance in the criminal case and no counsel has
appeared in this Commission action on Debo’s behalf.
       Meanwhile, on January 17, 2020, the Commission sent a service request under the Hague
Service Convention (the Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents in Civil or Commercial Matters), with the Court’s Initial Pretrial Conference Order
(Doc. 8), to the Royal Court of Justice in London for delivery to Debo. The Hague service
request was returned, however, because it did not include Debo’s U.K. prisoner number, which
was not publicly available. The Commission subsequently obtained the prisoner number through
the U.K. Financial Conduct Authority, the Commission’s counterpart in the U.K. On March 4,
the Commission sent another Hague Service Convention request to the Royal Court, and the
request appears to have been delivered on March 6. The Commission understands that it


1
       The USAO proceeding includes criminal charges against Kenneth Ciapala, a Swiss
resident, and his Swiss company, Blacklight SA. The Commission filed separate actions against
Ciapala and Blacklight—SEC v. Bajic, 20-cv-7 (LGS) (S.D.N.Y.) and SEC v. Ciapala, 20-cv-8
(PGG) (S.D.N.Y.).
          Case 1:20-cv-00006-PKC Document 9 Filed 03/09/20 Page 2 of 2
Hon. P. Kevin Castel
March 9, 2020
Page | 2

typically takes approximately two months for service to be completed in the U.K. under the
Hague Service Convention.
       The Court’s Initial Pretrial Conference Order, as modified by the Court’s March 2 docket
entry Notice, scheduled a conference under Federal Rule of Civil Procedure 16 for March 26 at
12:30 p.m., and directed the parties to submit a joint letter five business days before, or by March
19. The Commission does not anticipate that it will have effected service on Debo by either
date. The Commission therefore respectfully requests that the Court adjourn the conference for
45 days, by which time the Commission hopes that service on Debo will have been effected. If
the Court prefers to hold the conference on March 26 as scheduled, the Commission is prepared
to submit its own proposed scheduling letter by March 19.
                                                     Respectfully submitted,
                                                     /s/ Paul G. Gizzi
                                                     Paul G. Gizzi
                                                     Senior Trial Counsel
